
	
		I
		111th CONGRESS
		1st Session
		H. R. 2375
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Sherman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Klein of Florida,
			 Mr. Burton of Indiana, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on the
			 Judiciary,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the application of sanctions against
		  affiliates of the Iran Revolutionary Guard Corps, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Revolutionary Guard Corps Designation Implementation
			 Act.
		2.FindingsCongress finds the following:
			(1)The Iran Revolutionary Guard Corps (IRGC)
			 is a political and ideological military organization of Iran’s government,
			 separate from the Iranian military. It globally spreads Iran’s ideology to
			 terrorist groups and began deploying fighters abroad during the Iran-Iraq War
			 in an effort to spread the ideology of the Iranian Revolution throughout the
			 Middle East.
			(2)The Qods Force, a
			 paramilitary arm of the IRGC, was created to conduct foreign
			 operations—beginning in Iraq’s Kurdish region—and to forge relationships with
			 Shiite and Kurdish groups. A Qods unit was also deployed to Lebanon in 1982,
			 where it helped to form Hizballah.
			(3)The IRGC was
			 designated as an entity of proliferation concern under Executive Order 13382 on
			 October 21, 2007, and the Qods Force was designated as a terrorism supporting
			 entity under Executive Order 13224 on October 25, 2007.
			(4)To further the
			 support of terrorism abroad, Iran’s government allows the IRGC to raise funds
			 and own businesses. The IRGC often operates through front businesses and
			 affiliate groups.
			(5)The IRGC and Qods
			 Force front businesses and affiliate groups represent an important part of the
			 Iranian economy. The National Iranian Gas Company issued one such firm,
			 Khatam-ol-Anbia (Ghorb), a $1.3 billion contract to construct Iran’s seventh
			 gas pipeline. In June 2006, Pars Oil and Gas Company, a subsidiary of the
			 state-owned National Iranian Oil Company, awarded Ghorb a $2.3 billion contract
			 to develop Phases 15-16 of Iran’s South Pars development—the world's second
			 largest gas field. In July 2006, Tehran Urban & Suburban Railway Company
			 granted Ghorb a $1.2 billion contract to build the seventh line of Tehran’s
			 metro system and a $350 million civil engineering contract for the fourth
			 line.
			(6)In 2008, IRGC
			 naval ships aggressively approached the USS Port Royal, USS Hopper, and USS
			 Ingraham, during a routine transit at the Strait of Hormuz.
			(7)Members of the
			 IRGC captured 15 British sailors and marines who were inspecting ships in the
			 Persian Gulf near the demarcation line that separates the territorial waters of
			 Iran and Iraq.
			(8)In December 2006
			 and January 2007, Iranian surrogates—the Qazali and Sheibani networks, which
			 are now collectively referred to as the Special Groups—stepped up their attacks
			 on Iraqi and Coalition forces. The Qazali network conducted sophisticated
			 operations against United States forces at the Karbala Joint Provincial
			 Coordination Center, kidnapping and killing five United States soldiers during
			 the aborted operation.
			(9)The Qods Force has
			 provided aid in the form of weapons, training, and funding to Hamas, Palestine
			 Islamic Jihad, the Popular Front for the Liberation of Palestine-General
			 Command, Hizballah, Iraq-based militants, and Taliban fighters in
			 Afghanistan.
			(10)The United States
			 military reported in February 2007 that the Qods Force was furnishing
			 assistance to Shiite militias in Iraq to assemble improvised explosive devices
			 (IEDs) and explosively formed projectiles (EFPs) that had been used to kill
			 over 150 United States service personnel.
			(11)United States
			 commanders in Afghanistan—along with the Department of State’s Report on
			 International Terrorism for 2007 and 2008—have cited specific weapons shipments
			 by Iran, implemented by the Qods Force, to Taliban militants in Afghanistan.
			 The Qods Force provided training to the Taliban on small unit tactics, small
			 arms, explosives, and indirect fire weapons. Since at least 2006, Iran has
			 arranged arms shipments including small arms and associated ammunition, rocket
			 propelled grenades, mortar rounds, 107-mm rockets, and plastic explosives to
			 select Taliban members.
			3.Sanctions against
			 affiliates of the Iran Revolutionary Guard Corps
			(a)Publication of
			 names of affiliates in federal registerNot later than 90 days after the date of
			 the enactment of this Act, and as appropriate thereafter, the President shall
			 publish in the Federal Register the name of each foreign person or foreign
			 entity for which there is credible information indicating that the person or
			 entity is as an agent, alias, front, instrumentality, official, or affiliate of
			 the Iran Revolutionary Guard Corps or is an individual serving as a
			 representative of the Iran Revolutionary Guard Corps.
			(b)Application of
			 existing sanctions against Iran to affiliatesThe President shall apply to each foreign
			 person or foreign entity identified in the Federal Register pursuant to
			 subsection (a) all applicable sanctions of the United States in force against
			 the Iran Revolutionary Guard Corps as of the date of publication of the name of
			 the person or entity in the Federal Register, including measures contained in
			 the following Executive orders:
				(1)Executive Order
			 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
			 transactions with persons who commit, threaten to commit, or support
			 terrorism).
				(2)Executive Order 13382 (70 Fed. Reg. 38567;
			 relating to blocking property of weapons of mass destruction proliferators and
			 their supporters).
				(c)Sanctions under
			 Executive Order 13438
				(1)Publication of
			 names of affiliates in federal registerNot later than 90 days
			 after the date of the enactment of this Act, and as appropriate thereafter, the
			 President shall publish in the Federal Register the name of each foreign person
			 or foreign entity—
					(A)for which there is credible information
			 indicating that the person or entity is as an agent, alias, front,
			 instrumentality, official, or affiliate of the Iran Revolutionary Guard Corps
			 or is an individual serving as a representative of the Iran Revolutionary Guard
			 Corps; and
					(B)for which there is
			 credible evidence that the foreign person or foreign entity—
						(i)has
			 committed, or poses a significant risk of committing, an act or acts of
			 violence that have the purpose or effect of—
							(I)threatening the
			 peace or stability of Iraq or the Government of Iraq; or
							(II)undermining
			 efforts to promote economic reconstruction and political reform in Iraq or to
			 provide humanitarian assistance to the Iraqi people;
							(ii)has
			 materially assisted, sponsored, or provided financial, material, logistical, or
			 technical support for, or goods or services in support of, such an act or acts
			 of violence or any person whose property and interests in property are blocked
			 pursuant to Executive Order 13438; or
						(iii)is owned or controlled by, or has acted or
			 purported to act for or on behalf of, directly or indirectly, any person whose
			 property and interests in property are blocked pursuant to Executive Order
			 13438.
						(2)Application of
			 sanctions under executive order 13438The President shall apply to each foreign
			 person or foreign entity identified in the Federal Register pursuant to
			 paragraph (1) all applicable sanctions and measures of the United States
			 contained in Executive Order 13438 (72 Fed. Reg. 39719; relating to blocking
			 property of certain persons who threaten stabilization efforts in Iraq).
				(d)Exclusion from
			 United StatesThe Secretary of State shall deny a visa to, and
			 the Secretary of Homeland Security shall exclude from the United States, any
			 alien who, on or after the date of the enactment of this Act, is a foreign
			 person identified in the Federal Register pursuant to subsection (a) or
			 (c).
			(e)Rule of
			 constructionNothing in this
			 section shall be construed to remove any sanction of the United States in force
			 against the Iran Revolutionary Guard Corps as of the date of the enactment of
			 this Act by reason of the fact that the Iran Revolutionary Guard Corps is an
			 entity of the Government of Iran.
			4.Measures against
			 foreign persons or entities supporting the Iran Revolutionary Guard
			 Corps
			(a)NotificationWhenever
			 the President determines that there is credible information indicating that a
			 foreign person or foreign entity, on or after the date of the enactment of this
			 Act, knowingly—
				(1)provided material support to the Iran
			 Revolutionary Guard Corps or any affiliated foreign person or foreign entity
			 identified pursuant to section 3 (a) or (c), or
				(2)conducted any commercial transaction or
			 financial transaction with the Iran Revolutionary Guards Corps or any
			 affiliated foreign person or foreign entity identified pursuant to section 3
			 (a) or (c),
				the
			 President shall submit to the appropriate congressional committees a
			 notification that contains the name of the foreign person or foreign entity (as
			 the case may be).(b)FormThe
			 President may submit the notification required under subsection (a) in
			 classified form.
			(c)Executive Order
			 12938 sanctionsNot later than 60 days after the date on which
			 the President provides notice to the appropriate congressional committees
			 pursuant to subsection (a), the President shall apply to each foreign person or
			 foreign entity identified in such notice, for such time as the President may
			 determine, the measures set forth in section 4 of Executive Order 12938 (59
			 Fed. Reg. 59099; relating to proliferation of weapons of mass destruction) and
			 shall terminate such measures in accordance with the provisions of such
			 section.
			(d)IEEPA
			 sanctionsThe President may exercise the authorities the
			 President has under section 203(a) of the International Emergency Economic
			 Powers Act (50 U.S.C. 1702(a)) to impose additional sanctions on each foreign
			 person or foreign entity identified pursuant to subsection (a) of this section,
			 for such time as the President may determine, without regard to section 202 of
			 that Act.
			(e)WaiverThe
			 President may waive the application of any measure described in subsection (c)
			 with respect to a foreign person or foreign entity if the President—
				(1)(A)determines that the
			 person or entity has ceased the offending activity and has taken measures to
			 prevent its recurrence; or
					(B)determines that it is vital to the
			 national security interests of the United States to do so; and
					(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
				5.Special measures
			 against foreign governments supporting the Iran Revolutionary Guards
			 Corps
			(a)Executive Order
			 12938 sanctionsWith respect to any foreign entity identified
			 pursuant to section 4(a) that is a foreign government, the President shall, in
			 addition to applying to the entity the measures described in section 4(d),
			 apply to the entity the measures set forth in section 5(b) of Executive Order
			 12938.
			(b)WaiverThe
			 President may waive the application of any measure described in subsection (a)
			 with respect to a foreign entity if the President—
				(1)(A)determines that the
			 entity has ceased the offending activity and has taken measures to prevent its
			 recurrence; or
					(B)determines that it is vital to the
			 national security interests of the United States to do so; and
					(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
				6.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			(2)Foreign
			 personThe term foreign person has the meaning
			 given the term in section 14 of the Iran Sanctions Act of 1996.
			(3)Iran
			 Revolutionary Guard CorpsThe
			 term Iran Revolutionary Guard Corps includes the Iran
			 Revolutionary Guard Corps-Qods Force.
			
